WCM FOCUSED INTERNATIONAL GROWTH FUND Investor Class (WCMRX) Institutional Class (WCMIX) Supplement dated February 10, 2014 to the Summary Prospectus dated September 3, 2013 and Prospectus dated September 1, 2013 The Fund’s performance benchmark, which is shown in the Fund’s Summary Prospectus and Prospectus, is changing from the MSCI EAFE Index to the MSCI ACWI ex US Index, which more closely reflects the Fund’s investment strategy. Accordingly, the following table replaces the “Average Annual Return Table” in the Fund’s Summary Prospectus and Prospectus: Average Annual Total Returns (for the periods ended December 31, 2012) 1 Year Since Inception Inception Date Institutional Class Shares — Return Before Taxes 12.47% (1.00)% May 31, 2011 Institutional Class Shares — Return After Taxes on Distributions 12.43% (1.03)% May 31, 2011 Institutional Class Shares — Return After Taxes on Distributions and Sale of Fund Shares 8.30% (0.82)% May 31, 2011 Investor Class Shares — Return Before Taxes 12.19% (1.27)% August 31, 2011 MSCI ACWI ex US Index (reflects no deduction for fees, expenses or taxes) 17.39% (2.32)% May 31, 2011 MSCI EAFE Index (reflects no deduction for fees, expenses or taxes) 17.32% (1.93)% May 31, 2011 Please file this Supplement with your records.
